DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 5/25/2022, claims 1, 12, 18 and 20 are amended. Claims 1-19 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 8-19 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0328399) in view of Taya (US 2019/0128970). 
	With respect to claims 1, 15 and 19, Suzuki discloses an electronic device (Fig. 1A, 100: tablet unit or laptop) - comprising: a first device section containing a first battery power source including at least one cell (Fig. 2, 120 with battery 165; para. # 0039), the first battery power source having a first associated voltage level (Fig. 5, see curve 165); a second device section containing a second battery power source including at least two cells connected in series (Fig. 2, 110 with battery 265), the second battery power source having a second associated voltage level(Fig. 5, see curve 265); the second associated voltage level being higher than the first associated voltage level (Col. # 0048; Fig. 5, curve 265 is higher than curve 165; see also par. # 0063); and a high impedance 

    PNG
    media_image1.png
    472
    525
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    670
    427
    media_image2.png
    Greyscale

electrical connection traversing a device section boundary connecting the first device section to the second device section (Fig. 2, connector 175 interfacing first device section to the second), the first and the second battery power sources connected in series with respect to a system load of the electronic device across the device section boundary via the high impedance electrical connection (power line 277 is connected to power line 177 when connection 175 across the boundary connected, and the battery connection be in series), the system load requiring a supply voltage level that is greater than the second associated voltage level and less than a combination of the first associated voltage level and the second associated voltage level (Para. # 0033 high power consumption and advanced functionality ca be mounted). 
SUZUKI, however, does not expressly disclose the high impedance connection cause a voltage drop to at least 5% of a supply voltage.
Taya discloses, on the other hand, the high impedance connection causes a voltage drop to at least 5% of a supply voltage (see Para. # 151: a switching element functions in such a way to control voltage through a matching impedance during communication to the other circuitry providing for each measurement circuit and the relay circuit controlling the impedance of the wire Ata and ATb to adjust as required, including the voltage reduction be about 5%).
SUZUKI and Taya are analogous art because they are from the same field of endeavor namely electronic circuit and battery measurement device.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added impedance measurement unit with a controlling switching element to the electronic device of  SUZUKI in view of the teachings of Taya for the benefit of controlling the voltage drop due to the resistance or impedance of the wire to a control level so that the output power can be regulated to desired or predetermined amount in order to avoid over powering or undervoltage conditions.
With respect to claim 8, the combined references of Suzuki and Taya disclose the electronic device as described above, further Suzuki comprising: one or more protection circuits in one or both of the first device section and the second device section (Para. # 0048). 
With respect to claim 9, the combined references of Suzuki and Taya disclose the electronic device as described above, further Suzuki discloses comprising: a thermal cut-off to disconnect an output of the first battery power source and the second battery source from an external power source should a temperature of the electronic device exceed a threshold (Para. #0040, 0043 and 0049: monitors and controls the power and temperature).
With respect to claims 10 and 11, the combined references of Suzuki and Taya disclose the electronic device as described above, further Suzuki discloses, comprising: one or more voltage converters in the first device section to step down the associated voltage levels output from the first battery power source and the second battery power source; and one or more system loads to consume power at the stepped down voltage output from the one or more voltage converters (Fig. 2, converters 152 and 252; see also converted voltage in voltage vs time graph of Figure 5).
With respect to claims 12 and 18, the combined references of Suzuki and Taya disclose the electronic device as described above, further Suzuki discloses, wherein the series connection across the device section boundary causes a voltage drop equal to at least 10% of a supply voltage (Para. # 0070: drops voltage within acceptable values).
With respect to claims 13, 16 and 17, the combined references of Suzuki and Taya disclose the electronic device as described above, further Suzuki discloses, wherein the voltage level output from each battery cell within the first battery power source and the second battery power source are equal (Para. # 0069: when 265 finish charging 165, are both equal capacity).
With respect to claim 14, the combined references of Suzuki and Taya disclose the electronic device as described above, further Suzuki discloses, wherein the device section boundary is one of a hinged boundaries and a flexible boundary (Para. # 0031: the device section 111 is a hinge).
Allowable Subject Matter
Claims 2 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-7 are dependent on, directly or indirectly, claim 2.
The following is a statement of reasons for the indication of allowable subject matter:  the system load requiring a supply voltage level that is greater than the second associated voltage level and less than a combination of the first associated voltage level and the second associated voltage level, the high impedance electrical connection causing a voltage drop equal to at least 5% of a supply voltage … further comprising: a battery monitor to monitor state of charge of each battery cell within the first battery power source and each battery cell within the second battery power source.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859